The opinion of the epurt was delivered, by
Lowrie, C. J.
The road law of this county requires notice of views to be given in two newspapers, and a rule of the court requires the proof of such notice to accompany the report; and thus it appears by the record what notice was given. It was by advertisement in two German papers, and in the German language.
This court decided long ago, in Tyler v. Bowen, not reported, that this is not according to law. The law must have a definite meaning, and therefore it cannot mean that public notice may be given in any language that one of the parties may choose to employ, but in the ordinary language of the country which is *279used in judicial proceedings. It is very proper for the legislature to provide differently for those parts of the state where the German language prevails; but we cannot do so with safety and certainty.
Since this proceeding commenced, the legislature has authorized the use of the German language in public notices about roads in Montgomery county, but it has left it to accident to decide whether the notices shall be in German or English papers. It is to be regretted that this matter was not left to be regulated by a rule of the Quarter Sessions.
Proceedings quashed.
Same entry in both cases.